Appeal by the defendant, as limited by his motion, from three sentences of the County Court, Rockland County (Meehan, J.), all imposed December 1, 1994, upon his conviction of grand larceny in the third degree (three counts; one count as to each Superior Court Information), upon his pleas of guilty, the sentences being three concurrent indeterminate terms of imprisonment of lzh to 5 years.
*334Ordered that the sentences are affirmed.
While the defendant’s waiver of his right to appeal is unenforceable (see, People v Leach, 203 AD2d 484), the sentence imposed is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, O’Brien, Pizzuto and Goldstein, JJ., concur.